Name: 91/293/ECSC: Decision of the European Parliament of 16 April 1991 granting a discharge to the Commission of the European Communities in respect of the ECSC accounts for the 1989 financial year
 Type: Decision
 Subject Matter: EU finance;  EU institutions and European civil service
 Date Published: 1991-06-11

 Avis juridique important|31991D029391/293/ECSC: Decision of the European Parliament of 16 April 1991 granting a discharge to the Commission of the European Communities in respect of the ECSC accounts for the 1989 financial year Official Journal L 146 , 11/06/1991 P. 0037 - 0042DECISION OF THE EUROPEAN PARLIAMENT of 16 April 1991 granting a discharge to the Commission of the European Communities in respect of the ECSC accounts for the 1989 financial year (91/293/ECSC) THE EUROPEAN PARLIAMENT, - on the basis of the following figures (1) taken from the ECSC accounts as at 31 December 1989, in the light of the statement by the Court of Auditors of 27 June 1990 that the accounts give a true and fair view of the financial situation of the European Coal and Steel Community as at 31 December 1989, and in the light of the results of the ECSC's operations in the financial year ending on that date, 1. Grants the Commission discharge in respect of the accounts of the European Coal and Steel Community for the financial year 1989 (the figures for the out-turn of the operating budget for the financial year 1989 are also attached by way of illustration); 2. Instructs its President to forward this Decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the ECSC Consultative Committee and to have them published in the Official Journal of the European Communities (L Series). Done at Strasbourg, 16 April 1991. Secretary General Enrico VINCIU President Enrique BARÃ N CRESPO BALANCE SHEET AT 31 DECEMBER 1989 (ECU) ASSETS LIABILITIES Balances with central banks (note 4) 85 900 Balances with credit institutions (note 4): - repayable on demand 25 083 527 - with agreed maturity dates or periods of notice 880 755 585 Debt securities held in portfolio (notes 4 and 5) 1 099 119 086 Loans outstanding (note 6) 6 919 110 226 Issuing costs and redemption premiums for amortization 32 058 930 Land and buildings and intangible assets (note 7) 6 452 622 Other assets (note 8) 78 809 019 Prepayments and accrued income (note 9) 237 966 940 Total 9 279 441 835 Liabilities vis-Ã -vis third parties Amounts owed to credit institutions with agreed maturity dates or periods of notice 64 750 534 Long-term and medium-term debts (note 10) 6 663 655 098 Other liabilities 5 747 119 Accruals and deferred income (note 11) 355 002 342 Provision for losses and expenses 4 741 757 Commitments for the ECSC operating budget (note 12) 1 120 320 224 Total liabilities vis-Ã -vis third parties 8 214 217 074 Net assets Provisions for the financing of the ECSC operating budget (note 13) 325 187 850 Provision for changes in the ecu rate 12 799 169 Reserves (note 14): - Guarantee fund 482 885 000 - Special reserve 188 980 000 - Former pension fund 53 698 379 - Contributions to reserves from the new Member States not yet called in 0 Total reserves 725 563 379 Profit brought forward 893 213 Profit for the financial year 781 150 Total net assets 1 065 224 761 Total 9 279 441 835 Source: ECSC Financial Report 1989. PROFIT AND LOSS ACCOUNT FOR THE YEAR ENDING 31 DECEMBER 1989 (ECU) EXPENDITURE REVENUE Interest payable 660 884 752 Issuing costs and redemption premiums 11 666 803 Commission payable 2 290 892 Capital losses on securities 4 906 431 Other financial costs 1 154 543 Allocation to the provision for losses and expenses 1 223 795 Value adjustments in respect of securities 21 657 319 Value adjustments in respect of fixed assets 345 996 Conversion differences 481 029 Allocation to the provision for changes in the ecu rate - Administrative expenditure (fixed amount) (note 15) 5 000 000 Expenditure relating to fines, deposits and levy 683 369 Legal commitments for financial year: - Redeployment 183 859 424 - Research 78 590 077 - Interest subsidies (Article 54) - - Interest subsidies (Article 56) 60 664 000 - Coal rationalization 9 196 618 - Social measures in the steel industry 75 000 000 Allocation to reserves for financing the ECSC operating budget 286 887 850 Total expenditure 1 404 492 898 Profit for the financial year 781 150 Total 1 405 274 048 Interest receivable (note 16) 847 378 195 Issuing and redemption premiums 7 891 360 Gains on own bonds 1 166 092 Gains on other securities 4 667 666 Other financial revenue 1 055 435 Income from value readjustments in respect of securities - Income from value readjustments in respect of debtors 96 664 866 Conversion difference - Exchange difference 460 741 Withdrawal from the provision for changes in the ecu rate 481 029 Levy (note 17) 165 667 139 Fines (note 18) 5 279 069 Deposits (in accordance with Decision No 3717/83) 64 744 Cancellations of legal commitments 71 116 262 Withdrawal from the provision for financing the ECSC operating budget 203 381 450 Other revenue - Total 1 405 274 048 Source: ECSC Financial Report 1989. OUT-TURN OF THE ECSC OPERATING BUDGET FOR 1989 (million ECU) REQUIREMENTS OUT-TURN RESOURCES OUT-TURN Operations to be financed from current resources (non-repayable) 1. Administrative expenditure 5 2. Aid for redeployment (Article 56) 183,9 3. Aid for research (Article 55) 78,6 3.1. Steel 35,8 3.2. Coal 30,1 3.3. Social 12,7 4. Interest subsidies 60,7 4.1. Investments (Article 54) - 4.2. Conversion (Article 56) 60,7 5. Social measures connected with restructuring of steel industry 75 6. Social measures connected with restructuring of coal industry 9,2 Surplus 44,3 Total 456,7 Resources for the financial year 1. Current resources 1.1. Yield from levy at 0,31 % 165,7 1.2. Net balance from previous year 156 1.3. Fines and surcharges for late payment 52,2 1.4. Miscellaneous - 2. Cancellation of commitments unlikely to be implemented 71,1 3. Unused resources from 1988 11,7 4. Exceptional revenue Social measures connected with restructuring of steel industry p. m. 5. Drawings on contingency reserve p. m. Total 456,7 Operations financed by loans from non-borrowed funds Workers' housing 12 Origin of non-borrowed funds Special reserve and former ECSC pension fund 12 Source: ECSC Financial Report 1989. (1) The relevant tables are included after this proposal for a decision. RESOLUTION on the report of the Court of Auditors on the financial situation of the European Coal and Steel Community as at 31 December 1989 and on the report (Annex to the 1989 ECSC Annual Report) of the Court of Auditors on the accounting and financial management of the ECSC; THE EUROPEAN PARLIAMENT, - having regard to the ECSC financial report and in particular the balance sheet and profit-and-loss account for the ECSC as at 31 December 1989, submitted by the Commission, - having regard to the report of the Court of Auditors on the financial situation of the ECSC as at 31 December 1989 and to the annex to the 1989 ECSC Annual Report containing the report on the accounting and financial management of the European Coal and Steel Community (Doc. C3-0248/90), - having regard to the memorandum of 12 November 1990 of the ECSC Consultative Committee on the future of the ECSC Treaty (1), - having regard to the report of the Committee on Budgetary Control (Doc. A3-0052/91), A. having regard to its Decision of 3 April 1990 granting a discharge to the Commission of the European Communities in respect of the ECSC accounts for the financial year 1988 (2) and the corresponding resolution, B. having regard to its resolution of 15 December 1988 on the fixing of the ECSC levy rate and the drawing up of the ECSC operating budget for 1989 (3), C. having regard to its resolution of 26 May 1989 on the draft supplementary and amending budget for 1989 (4), 1. Notes that the ratios calculated by the Commission for the reserves and the ratios calculated by the Court of Auditors for the guarantee fund and own resources as a whole are tending downwards slightly, but were essentially static compared with the previous year, that the ratios for own resources continue to exceed, albeit tending downwards, the recommended own-resources range, the consequently, overall, the own-resources position continues to be most satisfactory; 2. Calls on the Commission to apply rigorous criteria, when entering into new commitments or reviewing existing commitments, in order to ensure that funds are employed as effectively as possible; 3. Urges the Commission, in the light of the ECSC's new role in the five new Laender of the Federal Republic of Germany and in Eastern Europe and the deliberations on the future of the ECSC, to submit an assessment of the socio-economic impact of the ECSC's financing activities, pursuant to Articles 54 to 56, for which Parliament has been calling for several years, in order to establish that funds are being employed effectively; 4. Takes the view that a comprehensive analysis of the success of restructuring policy measures funded by the Community and the Member States must document the improvements in competitiveness resulting from increased productivity; in this connection, the economic and social implications for the regions concerned must be pointed out; 5. Again asks the Court of Auditors to examine how the ECSC's financial operations are managed in terms of the coordination thereof with other Community financial instruments; 6. Again points up the call made in previous years' discharge reports and in the Pasty report of 12 December 1990 that the Commission should involve Parliament in planning arrangements concerning the ECSC's future; points up the need for the deliberations on the ECSC's future to take account of the conclusions reached in the analysis to be conducted of the effectiveness of assistance measures; 7. Requests the Commission to notify it twice a year about the progress, in terms of structural adjustment, of financing activity in the five new Laender of the Federal Republic of Germany and in Eastern Europe; 8. Emphasizes the need to take into account, when granting grants or loans to the five new Laender of the Federal Republic of Germany and to countries in Eastern and Central Europe, the need to remedy the environmental problems of the past and to reduce the current high levels of pollution in those areas; 9. Instructs its President to forward this resolution to the Commission, the Council, the Court of Auditors and the ECSC Consultative Committee. (1) OJ No C 302, 1. 12. 1990, p. 3. (2) OJ No C 113, 7. 5. 1990, p. 46. (3) OJ No C 12, 16. 1. 1989, p. 173. (4) OJ No C 158, 26. 6. 1989, p. 327.